                     UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF IDAHO


 PEREGRINE FALCON LLC, Trustee
 of the Peregrine Falcon Leasing Trust,    Case No. 1:15-cv-00568-BLW
 and FAST ENTERPRISES, LLC, a
 New York limited liability company,       MEMORANDUM DECISION
                                           AND ORDER
       Plaintiffs,

        v.

 PIAGGIO AMERICA, INC, a
 Delaware corporation,

        Defendant.


 v.

 NATIONAL UNION FIRE
 INSURANCE COMPANY OF
 PITTSBURGH, PA, a Pennsylvania
 company,

       Intervenor.



                              INTRODUCTION

      Pending before the Court are three summary judgment motions: Plaintiffs’

Motion for Partial Summary Judgment (Dkt. 95); Defendant Piaggio America

Inc.’s Motion for Summary Judgment or Partial Summary Judgment against

MEMORANDUM DECISION AND ORDER – 1
Plaintiffs Peregrine Falcon LLC and Fast Enterprises LLC (Dkt. 97); and

Defendant Piaggio America Inc.’s Motion for Summary Judgment or Partial

Summary Judgment Against Intervenor National Union Fire Insurance of

Pittsburgh, PA (Dkt. 98). Each motion has been fully briefed and oral argument

was held on the motions on December 17, 2019. For the reasons that follow, the

Court will grant Plaintiffs’ motion, will deny Defendant’s motion as to Plaintiffs,

and will deny Defendant’s motion as to the insurance Intervenor.

                                  BACKGROUND

A.    The Airplane and How it Was Damaged

      The claims in this matter pertain to damage to a custom-built passenger

airplane. On January 31, 2013, the airplane at issue was damaged when the landing

gear retracted after the airplane landed in Springfield, Illinois. Dkt. 95-4 at 2. The

pilot of the airplane aborted a landing attempt because the landing gear would not

lower through use of the hydraulic landing gear system. Dkt. 95-4 at 2. The pilot

and co-pilot initiated an emergency override of the hydraulic system. Id. To do so,

they turned off the hydraulic system and used a hand pump to manually lower the

landing gear. Id. Because the hydraulic system was needed for operation of the

airplane’s power steering and power braking systems, the pilots decided to

reengage the system prior to landing. Id. at 2-3. With the hydraulic system

reengaged, the pilots successfully landed the airplane and slowed it to walking


MEMORANDUM DECISION AND ORDER – 2
speed. Id. at 3. At that point, the landing gear retracted, and the airplane’s body

struck the ground. Id.

      After the incident, the National Transportation Safety Board (NTSB)

produced an accident investigation report. (Dkt. 95-4.) The report details that the

Federal Aviation Administration (FAA) conducted an examination of the airplane.

Id. at 9. The FAA investigators found that the landing gear retracted when the

hydraulic system was turned on—even when the landing gear selector handle was

in the “gear down” position. Id. The FAA investigators removed the hydraulic

pump package from the airplane and used a computed tomography (CT) scan to

document the internal conditions of the system. The CT scan showed a single

metallic particle between a spooling mechanism and the directional housing that

controls whether the landing gear is in a lowered or raised position. Id. The FAA

investigators found that the particle resulted in a jammed spool mechanism, which

allowed hydraulic fluid to flow into the landing gear retraction lines. Id.

      Significantly, the FAA’s “review of materials used in the directional control

valve did not match the material composition of the trapped particle.” Id. at 10. In

other words, the particle did not come from any of the materials used to

manufacture the internal parts of the hydraulic system. Somehow it was introduced

into the valve from an external source.




MEMORANDUM DECISION AND ORDER – 3
B.     Relationships between Entities

       An understanding of the relationship between the entities involved in the

manufacture, sale, delivery, and management of the airplane is essential to the

Court’s analysis of the pending motions. The airplane was manufactured in Italy by

Piaggio Aero Industries, S.p.A. (“Piaggio Italy”) See Cert. of Airworthiness, Dkt.

97-27 at 2. Piaggio Italy is not a party to this action.

       Defendant Piaggio America, Inc., is a Delaware corporation. (“Piaggio” or

“Piaggio America”). Dkt. 97-25 at 3. Piaggio is a sales and support organization

for Piaggio Italy. Dkt. 97-26. According to Piaggio, it “takes possess [sic] of the

aircraft to sell and deliver to a buyer after the aircraft has been built, tested,

inspected, and issued a Certificate of Airworthiness.” Id.

       Charlie Bravo Aviation, LLC (“CBA”)—is a Texas company that brokered

the sale of the airplane for Plaintiff Fast Enterprises, LLC (“Fast”). Dkt. 97-15 at 2-

3; Dkt. 97-25 at 3. CBA is not a party to this action. Fast is a New York private

flight chartering company with operations in Boise, Idaho. Dkt. 97-25 at 3.

       Plaintiff Peregrine Falcon, LLC (“Peregrine”) is the Boise, Idaho company

that was assigned the sales agreement executed by CBA and Fast. Dkt. 97-18. The

assignment resulted in Fast’s title to the airplane being transferred to Peregrine.

       Finally, Mountain Aviation Incorporated was the agent for Fast and

Peregrine that provided management services for the airplane at issue, including


MEMORANDUM DECISION AND ORDER – 4
providing flight crews and maintenance services between flights. Dkt. 97-25 at 4.

Mountain Aviation is not a party to this suit.

   1. The Agreements

          A cursory understanding of the four written agreements related to the

manufacture, sale, and delivery of the airplane is also essential to the Court’s

determination of the pending motions.

          a. Sales Agreement 1

          On December 21, 2012, Piaggio and CBA entered into a sales agreement for

the purchase of the airplane, a Piaggio 180 Avanti II aircraft (“Agreement 1”). Dkt.

97-9. Agreement 1 is entitled “Piaggio P.180 Avanti II Sales Agreement.” Id. at 2.

Agreement 1 identifies the Seller as “Piaggio America, Inc. (“Piaggio”)” and the

Buyer as “Charlie Bravo Aviation.” Id. Agreement 1 includes the purchase price

for the airplane, $7,455,572, payment terms, and the timeframe for delivery. Id. In

addition, Agreement 1 includes other special terms, an interior definition process,

and terms and conditions that incorporate warranties and warranty limitations. Id.

at 2-3.

          b. Sales Agreement 2

          Also on December 21, 2012, CBA and Fast entered into a sales agreement

for Fast’s purchase of the airplane from CBA (“Agreement 2”). Dkt. 97-10 at 2.

Like Agreement 1, Agreement 2 was entitled, “Piaggio P.180 Avanti II 1Sales


MEMORANDUM DECISION AND ORDER – 5
Agreement.” Id. Agreement 2 identifies “Charlie Bravo Aviation (“CBA”)” as the

Seller, “Fast Enterprises” as the Buyer, and “Piaggio” as the Manufacturer. Id.

Agreement 2 indicates the total purchase price for the airplane to be paid by Fast

was $6,750,000. Id. Agreement 2 contains many of the same terms and conditions

as Agreement 1, with some differences. Id. at 2-14.

      According to the declaration of René Banglesdorf, the president of CBA, the

sale of the airplane took the form of a “back to back” transaction, common in the

industry. Dkt. 97-15 at 3. CBA acted as an intermediary between Fast and Piaggio.

Ms. Banglesdorf identified Piaggio as “the manufacturer.” Id. Simply put, CBA

bought the airplane from Piaggio under Agreement 1 and Fast bought the airplane

from CBA under Agreement 2.

      c. Amendment 1

      On September 23, 2013, Piaggio, CBA, and Fast Enterprises executed a

document entitled “First Amendment to Piaggio P.180 Avanti II Aircraft Sales

Agreements” (“Amendment 1”). Dkt. 106-4 at 2. Amendment 1 acknowledged the

existence of Agreement 1 and Agreement 2, and described the “back to back

transaction” where Piaggio would transfer the title of the airplane to CBA, and

CBA would immediately transfer the title of the airplane to Fast. Id. Amendment 1

also acknowledged that Fast was a third party beneficiary to Agreement 1. The

Amendment reduced the purchase price defined in Agreement 1 based on a


MEMORANDUM DECISION AND ORDER – 6
delivery-delay formula centered around the profits Fast would lose. Id.

Amendment 1 was signed by representatives of all three companies. Id. at 3.

       d. Amendment 2

       On December 18, 2013, Piaggio America, Inc., CBA, and Fast Enterprises,

entered into a document entitled, “Second Amendment to Piaggio P.180 Avanti II

Aircraft Sales Agreements” (“Amendment 2”). Dkt. 97-11. Like Amendment 1,

Amendment 2 acknowledges that Piaggio America and CBA entered into

Agreement 1 and CBA and Fast entered into Agreement 2, and that all parties

entered into Amendment 1. Id. at 2. Amendment 2 again reduced the purchase

price of the airplane due to additional delays. Id. Amendment 2 required Piaggio to

deliver the airplane to CBA so that CBA could immediately deliver the airplane to

Fast Enterprises. Id. Like Amendment 1, Amendment 2 was signed by

representatives of each of the three parties. Id. at 3.

       In accordance with Agreement 1, Piaggio delivered the airplane to CBA in

Kansas on December 20, 2013. Dkt. 97-32 at 4. CBA then transported the airplane

to Texas, where Fast took possession. Dkt. 96 at 2. The airplane was put into use

by Plaintiffs in late January 2013, just days before the incident in Springfield,

Illinois. Id. at 2-3.




MEMORANDUM DECISION AND ORDER – 7
C.    The Dispute

      After the incident and the conclusion of the FAA’s investigation, Plaintiffs

provided Piaggio and CBA with a notice rejecting the airplane as a non-

conforming good and that Plaintiffs were revoking acceptance under the Uniform

Commercial Code. Compl., Dkt. 1-3 at 8. Plaintiffs also provided notice that they

were rescinding the back-to-back sales agreements under which the airplane was

purchased. Id. Plaintiffs also demanded return of payment and other expenses. Id.

Plaintiffs originally made the airplane available for re-delivery to Piaggio or CBA,

but the record indicates Plaintiffs eventually sold the airplane in 2018.

      In this action, Plaintiffs bring the following claims against Piaggio: breach

of contract; breach of express warranty; breach of implied warranty of

merchantability; breach of implied warranty of fitness for a particular purpose;

rejection of non-conforming goods; revocation of acceptance; negligence; product

liability; strict liability; and unjust enrichment. See Sec. Am. Compl., Dkt. 79.

                               LEGAL STANDARD

      Summary judgment is appropriate where a party can show that, as to any

claim or defense, “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). One of

the principal purposes of the summary judgment “is to isolate and dispose of

factually unsupported claims ....” Celotex Corp. v. Catrett, 477 U.S. 317, 323–24,


MEMORANDUM DECISION AND ORDER – 8
(1986). It is “not a disfavored procedural shortcut,” but is instead the “principal

tool[ ] by which factually insufficient claims or defenses [can] be isolated and

prevented from going to trial with the attendant unwarranted consumption of

public and private resources.” Id. at 327, 106 S.Ct. 2548. “[T]he mere existence of

some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247–48, (1986). There must be a genuine dispute as to any

material fact—a fact “that may affect the outcome of the case.” Id. at 248.

      When cross-motions for summary judgment are filed, the Court must

independently search the record for factual disputes. Fair Housing Council of

Riverside County, Inc. v. Riverside Two, 249 F.3d 1132, 1136 (9th Cir.2001). The

filing of cross-motions for summary judgment—where both parties essentially assert

that there are no material factual disputes—does not vitiate the court’s responsibility

to determine whether disputes as to material fact are present. Id.

      The moving party bears the initial burden of demonstrating the absence of a

genuine dispute as to material fact. Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th

Cir. 2001) (en banc). To carry this burden, the moving party need not introduce

any affirmative evidence (such as affidavits or deposition excerpts) but may simply

point out the absence of evidence to support the nonmoving party’s case. Fairbank

v. Wunderman Cato Johnson, 212 F.3d 528, 532 (9th Cir. 2000).


MEMORANDUM DECISION AND ORDER – 9
      This shifts the burden to the non-moving party to produce evidence

sufficient to support a jury verdict in its favor. Devereaux, 263 F.3d at 1076. The

non-moving party must go beyond the pleadings and show “by [ ] affidavits, or by

the depositions, answers to interrogatories, or admissions on file” that a genuine

dispute of material fact exists. Celotex, 477 U.S. at 324.

      However, the Court is “not required to comb through the record to find some

reason to deny a motion for summary judgment.” Carmen v. San Francisco

Unified Sch. Dist., 237 F.3d 1026, 1029 (9th Cir. 2001) (quotation omitted).

Instead, the “party opposing summary judgment must direct [the Court’s] attention

to specific triable facts.” Southern California Gas Co. v. City of Santa Ana, 336

F.3d 885, 889 (9th Cir. 2003).

                                     ANALYSIS

I.    Plaintiffs’ Motion for Partial Summary Judgment

      Plaintiffs move for the Court enter partial summary judgment in their favor

on the issue of defect. Dkt. 95. Specifically, Plaintiffs argue that the undisputed

facts show the airplane subject to this action was defective at the time it was

delivered by Piaggio, and thus was defective when it came into Plaintiffs’

possession. Dkt. 95-1 at 2.

      Under Idaho law, a plaintiff asserting a products liability claim bears the

burden of proving (1) injury by the product; (2) that the injury was the result of a


MEMORANDUM DECISION AND ORDER – 10
defective or unsafe product; and (3) that the defect existed with the product left the

control of the manufacturer. Massey v. Conagra Foods, Inc., 328 P.3d 456, 460

(Idaho 2014) (citing Farmer v. Int’l Harvester Co., 553 P.2d 1306, 1310-11 (Idaho

1976)). Notably, Plaintiffs’ motion does not seek summary judgment on the

entirety of the prima facie products liability case. Instead, Plaintiffs ask the Court

to find there is no genuine issue of material fact the defect existed when the

airplane left the control of Piaggio.

      The presence of a product defect is determined on a case-by-case basis.

Farmer at 1311. “A prima facie case [of defect] may be proved by direct or

circumstantial evidence of a malfunction of the product and the absence of

evidence of abnormal use and the absence of evidence of reasonable secondary

causes which would eliminate liability of the defendant. Reasonable inferences are

permissible in determining whether a product was defective.” Stanley v. Lennox

Indus., Inc.,102 P.3d 1104, 1107 (Idaho 2004). Notably, “[a] circumstantial

evidence showing … [requires] proof of: (1) the malfunction of the product; (2) the

lack of evidence of abnormal use; and (3) proof excluding the possibility of other

‘reasonable causes.’” Id. (quoting Doty v. Bishara, 848 P.2d 387, 390 (1992).

Circumstantial evidence invites the trier of fact to infer a defect.

A.    Evidence of a Malfunction of the Hydraulic System




MEMORANDUM DECISION AND ORDER – 11
       In this case, Plaintiffs point to ample, undisputed evidence of the

malfunction of the aircraft’s hydraulic system. The landing gear of the airplane is

operated by a hydraulic system. Nat’l Transportation Safety Board Aviation

Accident Factual Report, Dkt. 95-4 at 6. A critical component to the use of the

system is the directional control valve. Id. That valve controls the flow of hydraulic

fluid, and, the directional flow of hydraulic fluid moves the landing gear from a

“gear up” closed position, to a “gear down” position necessary for landing. Id.

When preparing to land in Springfield, Illinois, the pilots pressed the control

switch to move the landing gear into its “gear down” position. Id. at 2. Despite

being in the “gear down” switch position, the landing gear remained in a “gear up”

position. Id. The pilots’ initiated emergency procedures to manually override the

hydraulic system. Id. This entailed turning the hydraulic system off completely so

that they could manually pump the landing gear into a “gear down” position for

landing. Id. at 6.

       When the airplane’s hydraulic system was inspected by the FAA, it was

determined that a metallic particle in the closed hydraulic system caused a jam,

resulting in the constant one-directional flow of hydraulic fluid and a constant

“gear up” position. Id. at 9. Thus, given the condition of the hydraulic system, the

only way to operate it was through the manual emergency process. Id. “About 60




MEMORANDUM DECISION AND ORDER – 12
hand pump strokes over about 90 seconds are required for a positive down lock of

all landing gear.” Id. at 6.

       Defendant argues that, because the manual emergency process worked

without incident, the landing gear was not defective. However, that argument

glosses over the significant fact that the system did not function as designed or

intended—it malfunctioned and thus out-of-the ordinary emergency procedures

were employed by the pilots. The emergency procedure necessitated rapid hand

pumping to successfully lower the landing gear. Further, to implement the

emergency procedure, pilots had to completely shut off the hydraulic system, a

decision that disabled other key safety features—power steering and power braking

capabilities. Defendant argues also that, the determination of whether the aircraft

was defective “calls for a legal conclusion and expert opinion” not provided by

Plaintiffs. Dkt. 105 at 11. However, Idaho law does not require a plaintiff to

provide expert testimony to establish defect. Jensen v. Am. Suzuki Motor Corp., 35

P.3d 776, 780-81 (Idaho 2001). Further, the evidence here does not appear to be

“so technical or difficult-to-follow that it cries out for expert interpretation.”

Hansen-Rice, Inc. v. Celotex Corp., 414 F. Supp. 2d 970, 975 (D. Idaho 2006).

       For the reasons stated above, the Court finds there is no genuine issue of

material fact regarding the hydraulic system’s malfunction just prior to the pilots’

first attempt to land the airplane in Springfield, Illinois.


MEMORANDUM DECISION AND ORDER – 13
B.     Absence of Evidence of Abnormal Use

       Similarly, Plaintiffs have shown there is an absence of evidence of abnormal

use of the hydraulic system from the time the airplane arrived in the United States

through the date of the incident. There is no evidence in the record indicating or

hinting at abnormal use of the hydraulic landing gear prior to the Springfield

landing. See Dkt. 95-1 at 6. Defendants argue Plaintiffs cannot carry their burden

to show lack of abnormal use based solely on the fact that no incidents of abnormal

use were reported. The Court does not agree – that is precisely how a plaintiff

would show a lack of abnormal use. Thus, the burden shifts to Defendant to raise a

genuine issue for the jury as to the issue. Defendants cite no evidence of potential

abnormal use of the hydraulic system or the airplane prior to the Springfield,

Illinois landing attempt. Defendants assert that “four experts have tendered reports

regarding the nature and extent of pilot error that caused the gear to retract and the

ensuing property damage to occur.” Dkt. 105 at 14. However, this argument

conflates the issue of whether the defect caused the gear retraction after landing

with the question of whether there was a defect in the landing gear. As such, the

Court finds there is no genuine issue of material fact as to the issue of abnormal

use.




MEMORANDUM DECISION AND ORDER – 14
C.    Absence of Evidence of Reasonable Secondary Causes

      Finally, to prove defect, Plaintiffs are required to show there is an absence of

evidence of reasonable secondary causes for the malfunction. To this end, both

Plaintiffs and Defendant begin to conflate the issues of whether the landing gear

malfunction was caused by something other than a defect with the separate factual

issue of when the particle may have been introduced into the hydraulic system—

i.e. the source of the particle. The Court need look only to the report of the NSTB

and the FAA’s investigation to conclude there is no genuine issue of material fact

regarding the conclusion that the hydraulic landing gear system malfunctioned and

was stuck in a “gear up” position because a foreign metal fragment jammed the

components that controlled the flow of hydraulic fluid. This same information and

conclusion is contained in an expert report provided by Defendant: “A foreign

object jammed in the directional control valve causing the valve to stick in the

retract position making it impossible to extend the landing gear normally.” (McFall

Dep., Dkt. 105-2 at 16).

      In sum, the Court finds there is no genuine issue as to whether the hydraulic

landing gear system was defective. Thus, with defect so established, the analysis

shifts to the question of whether there is a genuine issue of material fact that the

defect existed when the product left the control of the manufacturer.




MEMORANDUM DECISION AND ORDER – 15
D.    Existence of Defect When Airplane Left Control of Manufacturer

      Importantly, there is no evidence that the product, the hydraulic pump, was

modified after it left the control of the manufacturer in Italy. Defendant argues that

there are genuine issues of material fact as to whether the defect existed at the time

the airplane was delivered because the origin of the metallic particle in the

hydraulic system is unknown, and thus it is reasonable to assume that the particle

was introduced after delivery by a third party. Id. at 5. Defendant offers no

evidence and no theory for how the foreign particle could have been introduced

into the closed hydraulic system after manufacture or after the airplane left

Defendant’s control in Texas. Defendant asserts that “the metallic particle was of a

different composition than any other metal used on the Aircraft.” Dkt. 105 at 5.

But, that broad assertion misses the mark. It is true, that the NSTB report stated

that, the FAA’s “review of materials used in the directional control valve did not

match the material composition of the trapped particle.” Id. at 10. The real

question, however, is how this foreign item found its way into the directional

control valve. Defendants have offered no evidence, or any theory, as to how the

particle could have been introduced post-delivery by a third party, so soon after it

was delivered to the purchaser. The only reasonable conclusion a jury could reach

is that the fragment was present on delivery.




MEMORANDUM DECISION AND ORDER – 16
      Finally, Piaggio raises issue with Plaintiffs’ request that the Court find the

entire aircraft was defective at the time of delivery—asserting any such finding, if

made, must necessarily be limited to the hydraulic system. The Court agrees and

will so limit its conclusion that there is no genuine issue of material fact that the

foreign metal particle in the closed hydraulic system was a defect present upon

delivery of the airplane by Piaggio. For the foregoing reasons, the Court will grant

Plaintiffs’ Motion for Partial Summary Judgment as so limited.

II.   Defendant’s Motion for Summary Judgment

      The Court turns now to Defendant’s motion for summary judgment or partial

summary judgment against Plaintiffs. Defendant agues Plaintiffs alleged “patently

untrue ‘facts’” to survive Defendant’s motion to dismiss, and that now, the record

contains sufficient undisputed facts to show Plaintiffs’ allegations are untrue.

Defendant’s motion is divided into five arguments. The Court will analyze the

merits of each argument in turn.

A.    Waiver of Claims

      Defendant first argue that Plaintiffs’ claims fail as a matter of law because

Plaintiffs released and waived the right to bring any claims against Piaggio

America, Inc. except for a limited warranty claim. (Dkt. 97 at 6-7.) Defendant

argues the sales agreement between CBA and Fast, Agreement 2, required Fast to

waive and release “all rights, claims, and remedies” related to the airplane, except


MEMORANDUM DECISION AND ORDER – 17
a limited warranty provision. Id. at 7. Defendant asserts the broad release was not

specific to claims against CBA, but that it applies generally to waive all rights,

claims, and remedies that Plaintiffs could bring related to the airplane, including

claims against Piaggio America, Inc.

      The waiver language underlying Defendant’s argument is as follows:

      THE WARRANTIES SET FORTH IN APPENDIX B OF THE
      SPECIFICATION ARE EXCLUSIVE AND IN LIEU OF ALL
      OTHER WARRANTIES (EXCEPT FOR THE WARRANTY OF
      TITLE)       AND       REPRESENTATIONS,                IMPLIED          OR
      STATUTORY, INCLUDING, BUT NOT LIMITED TO, ANY
      IMPLIED WARRANTIES OF MERCHANTABILITY AND
      FITNESS (INCLUDING FITNESS FOR A PARTICULAR
      PURPOSE) RELATED TO THE AIRCRAFT OR ANY
      MODIFICATIONS, REPAIRS, REPLACEMENT PARTS, OR
      SERVICE CHANGE KITS WHICH MAY BE FURNISHED BY
      CBA OR PIAGGIO TO BUYER FOR USE ON THE AIRCRAFT.
      Except for the obligations expressly undertaken by CBA in this
      Agreement and the warranties set forth in Appendix B of the
      Specification and the Bill of Sale with respect to the Aircraft in the form
      attached as Appendix C, BUYER hereby waives and releases for itself
      and its insurers (through subrogation or otherwise) all rights, claims,
      and remedies with respect to any and all warranties, express, implied,
      or statutory (including, without limitation, any implied warranties of
      merchantability and fitness, including fitness for a particular purpose),
      duties, obligations, and liabilities of tort or contract arising by law or
      otherwise, including (1) strict liability or product liability, (2) any
      obligations of CBA with respect to incidental or consequential
      damages, damages for loss of use, or damage relating to the market
      value of the Aircraft. BUYER acknowledges and agrees to the terms,
      conditions and exclusions (including without limitation, destruction of
      the Aircraft beyond economical repair) of the Warranty set forth in
      Appendix B of the Specification. This disclaimer shall not be
      interpreted to expand BUYER’S remedies beyond those set forth in
      Section 6.C. of the attached Terms and Conditions or to affect in any


MEMORANDUM DECISION AND ORDER – 18
      way CBA’s obligations, if any, for third party claims tor property
      damage, personal injury, or wrongful death.
Agreement 2, Dkt. 97-10 at 4-5.

      Based on this language, Fast appears to have waived rights, remedies, and

express and implied warranties, as well as strict liability and products liability

claims as to CBA. Such waiver likely would have foreclosed many of the claims

made by Fast against CBA. The question becomes, however, whether Piaggio can

claim the benefit of such waivers as a third-party beneficiary of Agreement 2.

      Although Piaggio was not a party to Agreement 2, Piaggio asserts it has the

legal right and ability to benefit from and enforce the waiver provision as a third-

party beneficiary. Dkt. 97 at 8; citing Idaho Code § 29-102. As such, Piaggio

asserts Plaintiffs’ only remedy in this action is the repair or replacement of the

defective part—the hydraulic power pack. Dkt. 97 at 8.

      Under Idaho law [I.C. § 29–102], if a party can demonstrate that a
      contract was made expressly for its benefit, it may enforce that contract,
      prior to rescission, as a third-party beneficiary. The test for determining
      a party’s status as a third-party beneficiary capable of properly invoking
      the protection of I.C. § 29-102, is whether the agreement reflects an
      intent to benefit the third party. The third party must show that the
      contract was made primarily for his benefit, and that it is not sufficient
      that he be a mere incidental beneficiary. Further, the contract itself must
      express an intent to benefit the third party. This intent must be gleaned
      from the contract itself unless that document is ambiguous, whereupon
      the circumstances surrounding its formation may be considered ... a
      party must show that the contract was made for its direct benefit, and
      that it is not merely an indirect beneficiary.




MEMORANDUM DECISION AND ORDER – 19
Idaho Power Co. v. Hulet, 90 P.3d 335, 337–38 (Idaho 2004) (internal citations
and quotations omitted).

      Thus, to establish itself as a third party beneficiary of Agreement 2, Piaggio

must show that Agreement 2 was made primarily for its benefit. In other words, the

agreement itself must clearly express an intent to benefit Piaggio America, Inc.

      Agreement 2 identifies the Seller as “Charlie Bravo Aviation, LLC,” the

Buyer as “FAST ENTERPRISES,” and the Manufacturer as “Piaggio.” Agreement

2, Dkt. 97-10 at 3. The agreement sets out the purchase price for the airplane, the

payment schedule, and the schedule for delivery. Id. The agreement also sets out

the “interior definition process” allowing Fast to “define the interior” of the plane

to its specifications. Id. at 4. The agreement states that, “CBA and BUYER”

acknowledged that all terms and conditions as well as attachments and appendices

were expressly incorporated into the agreement. Id.

      The agreement is signed by a representative for CBA and a representative

for Fast. Id. at 5. Attached to Agreement 2 are Terms and Conditions. Id. at 6-7.

The Terms and Conditions specifically mention “Piaggio” in the following ways.

First, under a section entitled “Inspection and Delivery” that CBA would tender the

airplane for inspection “at PIAGGIO’s Completion Facility,” and that Fast

Enterprises would complete its inspection within five days after the airplane being

“tendered by PIAGGIO.” 97-10 at 6. Second, in a section entitled “training,” the

terms and conditions detail that CBA would provide instruction for two pilots and

MEMORANDUM DECISION AND ORDER – 20
one maintenance person at “Flight Safety International … unless otherwise

specified by PIAGGIO” and that Piaggio would be responsible for all costs of

instruction and training during the specified training period. Id. Piaggio is not

specifically mentioned anywhere else in Agreement 2.1

        Piaggio argues that other terms in Agreement 2 were necessarily intended to

benefit Piaggio, including that Plaintiff waived all product liability and strict

liability claims. Dkt. 97 at 8. Piaggio argues that CBA could not be subject to

product liability or strict liability claims as a broker to the sales agreements, only.

Id.

        The fact that “Piaggio” is identified as the “manufacturer” of the airplane

within Agreement 2 is significant in regard to this motion for summary judgment.

In Defendant’s response to Plaintiffs’ Motion for Partial Summary Judgment,

Piaggio (Piaggio America, Inc.) is careful to point out that it is not the

manufacturer of the airplane—instead it acted solely as a sales agent and customer

service provider for Piaggio Italy, the manufacture of the airplane.2 Dkt. 97 at 22.



        1
         The Court notes the substantial similarities between Agreement 1, the sales agreement
executed by “Piaggio America, Inc.” and “Charlie Bravo Aviation” and Agreement 2. However,
the similarities do not resolve questions of fact regarding which “Piaggio” Agreement 2 was
meant to reference.

        “Looking specifically to the Aircraft at issue, it is undisputed that it was manufactured
        2

by Piaggio Aero Industries, S.p.A. in Genoa, Italy, as demonstrated by the U.S. FAA’s Standard
Airworthiness Certificate and the U.S. FAA’s Aircraft Statement of Conformity”; and “[i]t is
undisputed that Piaggio has “never manufactured a Piaggio P.180 Avanti II aircraft [because it]
(Continued)


MEMORANDUM DECISION AND ORDER – 21
       Notably, if a contract is found to be ambiguous, courts hesitate to grant

summary judgment. San Diego Gas & Elec. Co. v. Canadian Hunter Mktg. Ltd.,

132 F.3d 1303 (9th Cir. 1997). Differing views on the intent of the parties at the

time of contracting raise genuine issues of material fact. Id.; See also Maffei v.

Northern Ins. Co., 12 F.3d 892, 898 (9th Cir. 1993).

       When the language of a contract is clear and unambiguous, its
       interpretation and legal effect are questions of law. An unambiguous
       contract will be given its plain meaning. The purpose of interpreting a
       contract is to determine the intent of the contracting parties at the time
       the contract was entered. In determining the intent of the parties, this
       Court must view the contract as a whole. If a contract is found
       ambiguous, its interpretation is a question of fact. Whether a contract is
       ambiguous is a question of law. A contract is ambiguous if it is
       reasonably subject to conflicting interpretations.

Commercial Ventures, Inc. v. Rex M. & Lynn Lea Family Tr., 177 P.3d 955, 960

(Idaho 2008).

       Piaggio, the sales and customer service agent, argues it is a third-party

beneficiary to Agreement 2, which clearly identifies “Piaggio” as the

“manufacturer.” This issue alone creates ambiguity and gives rise to questions of

fact for the jury regarding which “Piaggio” CBA and Fast Enterprises intended to

reference within Agreement 2.




is a sales and customer support entity.” Piaggio America’s Memorandum in Support of Summary
Judgment or Partial Summary Judgment, Dkt. 97 at 22.


MEMORANDUM DECISION AND ORDER – 22
      Furthermore, as detailed above, Defendant argues that several of the

provisions in Agreement 2 “have no applicability other than providing Piaggio

with a benefit.” Dkt. 97 at 9. To illustrate the point, Defendant points to the waiver

of product liability and strict liability claims against CBA. Id. Defendant argues

such waiver could only be intended to benefit “Piaggio or Piaggio Aero Industries,

S.p.A.” Id. Yet, Defendant’s argument forecloses the result it seeks. If the waiver

provisions could be for the benefit of either Piaggio America or Piaggio Italy there

is a question of unresolved fact—whether the purported third-party beneficiary was

Piaggio America or the manufacturer, Piaggio Italy, or both.

      For the foregoing reasons, the Court finds Defendant has failed to show

there is no genuine issue of material fact regarding whether the waiver in

Agreement 2, and other terms and conditions therein, were made for Piaggio

America, Inc.’s benefit. As such, the Court will deny the motion for summary

judgment.

B.    Contractual Privity Between Piaggio America and Fast Enterprises

      Piaggio next contends that Fast and Peregrine are not in contractual privity

with Piaggio, and as a result, summary judgment should be granted to Defendant

on a majority of Plaintiffs’ claims. Dkt. 97 at 9. Piaggio argues, that, for privity to

exist, an entirely new agreement regarding delivery of the airplane from Piaggio to

Fast must exist. Id. Piaggio argues Fast is only in privity with CBA. Notably, the


MEMORANDUM DECISION AND ORDER – 23
Court addressed the issue of privity at the motion to dismiss stage. At that time, the

parties disagreed over which agreement, if any, existed between Fast and Piaggio.

The Court stated it was “confronted by a four-part agreement between the parties,

the exact meaning of which is unclear.” Memorandum and Order, Dkt. 91 at 6.

      Under Idaho law, “privity” generally references “those who exchange the

[contractual] promissory words or those to whom the promissory words are

directed.” Wing v. Martin, 107 Idaho 267, 272, 688 P.2d 1172, 1177 (1984). “A

party must look to that person with whom [the party] is in a direct contractual

relationship for relief in the event that his expectations under the contract are not

met. Id.

      Given that guidance, the Court turns back to the agreements at issue.

Agreement 1 sets forth a direct contractual relationship between the signatories,

Piaggio and CBA. Agreement 2 sets forth a direct contractual relationship between

the signatories, CBA and Fast. Amendments 1 and 2 create a direct contractual

relationship between the signatories, Piaggio, CBA, and Fast. Thus, as to

Amendment 1 and Amendment 2, Piaggio and Fast were in contractual privity.

      Plaintiffs’ argument that Amendment 2 created privity between Piaggio and

Fast starts out with the following language: “Both Amendments, and what

commitments Piaggio made in them, must be viewed in the context of the facts that

drove their creation as well as what happened afterword.” Dkt. 106 at 13. In


MEMORANDUM DECISION AND ORDER – 24
contending there is no contractual privity between it and Fast, Piaggio makes this

argument: “The undisputed facts show that Piaggio did not ever contemplate—

much less intend—that CBA was being cut out of the deal through” Amendment 2.

Dkt. 97 at 14. And further on, “Piaggio was not intending on doing anything other

than ‘amending’” the sales agreements and Amendment 1 when it entered into

Amendment 2.

      As at the motion to dismiss stage, the Court is still confronted with the four-

part agreement between the parties, the exact meaning of which is unclear. As is

evidenced by the parties’ arguments, they openly disagree as to what was intended

by Amendment 1 and Amendment 2 in relation to Agreement 1 and Agreement 2

and the modification of the duties and responsibilities of each party thereunder.

What is clear to the Court from the pages of briefing on the privity issue is that

there are differing views on the intent of the parties at the time of contracting.

These differing views raise genuine issues of material fact and preclude entry of

summary judgment.

C.    Rejection and Revocation Claims

      Piaggio contends it is entitled to summary judgment on Plaintiffs’ rejection

claim because the undisputed facts show Plaintiffs accepted delivery of the aircraft.

Dkt. 97 at 20 (citing Idaho Code § 28-2-607). Piaggio argues that, under Idaho law,

rejection of goods must occur before acceptance. Id. By putting the airplane into


MEMORANDUM DECISION AND ORDER – 25
service, it is argued, Fast accepted the airplane. The section of Idaho Code cited by

Piaggio states that, “[a]cceptance of the goods by the buyer precludes rejection of

the goods accepted if made with knowledge of a nonconformity cannot be revoked

because of it unless the acceptance was on the reasonable assumption that the

nonconformity would be seasonable cured…” Here, there is no allegation or facts

that suggest Fast or any agent acting on its behalf accepted the airplane with

knowledge of the defect in the landing gear. Piaggio cites no other law or authority

for this argument.

      Piaggio argues also that the lack of a buyer-seller relationship between

Plaintiffs and Piaggio is dispositive of the revocation claim because a buyer may

revoke acceptance only against the seller and Plaintiffs are not in privity with

Piaggio. Id. at 21 (citing Idaho Code § 28-2-607). However, as set forth above,

there are genuine issues of material fact foreclosing summary judgment in

Piaggio’s favor as to the privity question.

      Finally, Piaggio argues the revocation claim also fails because, under Idaho

law, revocation of acceptance must occur before a substantial change in the

condition of the goods not caused by their own defects. Id. Piaggio asserts that

Plaintiffs “did not revoke acceptance until after damaging the aircraft.” Id.

Piaggio’s second argument is foreclosed by a material fact in dispute in this case:




MEMORANDUM DECISION AND ORDER – 26
whether the damage to the airplane was caused by pilot error or due to the defect in

the hydraulic landing gear system.

D.     Negligence Claim

       Piaggio asserts it is entitled to summary judgment on Plaintiff’s negligence

claim because Piaggio took no part in the manufacture of the airplane. Dkt. 97 at

22. Piaggio argues also that, assuming Plaintiff’s negligence claim is premised on

the allegation that Piaggio breached some duty of care related to the sale of the

airplane, there is no evidence in the record to support the claim.

       In response, Plaintiffs assert Piaggio is liable for negligence under Idaho

Code as a product seller who is “a wholly-owned subsidiary of the manufacturer,

or the manufacturer is a wholly-owned subsidiary of the produce seller.” Dkt. 106

at 20 (citing I.C. § 6-1407(d)). Indeed, the Court has recognized that Piaggio

America is a wholly-owned subsidiary of Piaggio Italy.3 Given that legal principle,

Plaintiff’s claim is that Piaggio America is liable for Piaggio Italy’s negligent

design or manufacture of the plane, not upon some theory related to negligence in

the sale of the plane. For these reasons, the Court will deny the motion for

summary judgment as to the negligence claims.


       3
         “[A]s Fast points out, § 6-1407’s bar on liability is excepted where “[t]he product seller
is a wholly-owned subsidiary of the manufacturer, or the manufacturer is a wholly-owned
subsidiary of the product seller.” I.C. § 6-1407(d). Piaggio, in its corporate disclosure, stated,
“Piaggio is a wholly owned subsidiary of Piaggio Aero Industries Spa, an Italian corporation.”
Dkt. 2 at 2. Thus, section 6-1407 does not bar Fast’s product liability claim.” Dkt. 91 at 11.


MEMORANDUM DECISION AND ORDER – 27
E.    Unjust Enrichment Claim

      Finally, Piaggio asserts that Plaintiffs’ unjust enrichment claim fails as a

matter of law because Plaintiffs did not confer any benefit on Piaggio, and, even if

they had, such benefit was not unjust. Dkt. 97 at 23.

      A party is unjustly enriched when it receives a benefit that would be

inequitable to retain without compensating the party that conferred the benefit.

Vanderford Co. v. Knudson, 165 P.3d 261, 271 (Idaho 2007). A party must show

three elements to establish a prima facie case for unjust enrichment: that plaintiff

conferred a benefit upon the defendant; that the defendant appreciated the benefit;

and that the circumstances are such that it would be inequitable for the defendant

to retain the benefit without compensating the plaintiff for its value. Id.

      Defendant argues no benefit was conferred by Plaintiffs on Piaggio because

Plaintiffs paid CBA the full purchase price of the airplane under Agreement 2. The

subsequent benefit Piaggio received was from CBA, under Agreement 1. This

sanitized recitation of the facts and the payment relationships between the parties is

beguiling. The Court need only look to Amendment 1 and Amendment 2 to see

that there was a direct relationship between the delays in the manufacturing

process that would be attributed to Piaggio, and the ultimate payment they would

receive due to reductions Piaggio was willing to make in the purchase price.




MEMORANDUM DECISION AND ORDER – 28
       Next, Piaggio argues that, even assuming that Plaintiffs conferred a benefit

on Piaggio, any such benefit was not inequitable. Piaggio argues that because

National Union has already repaired and replaced the malfunctioning part,

Plaintiffs have already been made whole from any potential injury resulting from a

defect in the airplane itself. Id. Again, this argument omits important aspects of the

claims in this case—including that Plaintiffs are seeking diminution in value

damages related to the resale of the airplane. There are disputed issues of material

fact that impact the viability of the unjust enrichment claims. As such, the Court

will deny summary judgment on defendant’s behalf as to the unjust enrichment

claims.

III.   Defendant’s Motion as to National Union

       In a separate motion, seeks summary judgment against the claims of

intervenor National Union Fire Insurance Company (“National Union”). Piaggio

contends that National Union’s claims are wholly derivative of the claims being

brought by Plaintiffs, so that to the extent Piaggio prevails in its motion for partial

summary judgment filed against Plaintiffs, the rulings in that order will directly

impact and extinguish claims brought by National Union.

       However, as stated in full detail above, the Court will deny Piaggio’s motion

for summary judgment in all respects. For this reason, the Court will also deny its

motion for summary judgment or partial summary judgment as to National Union.


MEMORANDUM DECISION AND ORDER – 29
                                 CONCLUSION

      In sum, the Court finds there is no genuine issue of material fact that a

foreign metal particle in the enclosed hydraulic landing gear system constitutes a

defect in the landing system under Idaho law. As such, the Court will grant

Plaintiffs’ Motion for Partial Summary Judgment. The Court finds however, that

there are genuine issues of material fact that preclude the entry of summary

judgment in favor of Defendant. Therefore, the Court will deny Defendants’

motions for summary judgment in full.

                                      ORDER

IT IS ORDERED that:

      1.     Plaintiffs’ Motion for Partial Summary Judgment (Dkt. 95) is
             GRANTED.

      2.     Defendant’s Motion for Summary Judgment or Partial Summary
             Judgment against Plaintiffs Peregrine Falcon LLC and Fast
             Enterprises LLC (Dkt. 97) is DENIED.

      3.     Defendant’s Motion for Summary Judgment or Partial Summary
             Judgment Against Intervenor National Union Fire Insurance of
             Pittsburgh, PA (Dkt. 98) is DENIED.


                                              DATED: March 4, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER – 30
